IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60100
                        Conference Calendar



FRANK RAMSEY, JR.,

                                         Plaintiff-Appellant,

versus

CLEVELAND POLICE DEPARTMENT; OLLIE WHITE, City
Police Officer; DEBRA YAWN, City Police Officer;
GEOGE SERIO, City Police Officer; BOLIVAR COUNTY,
MISSISSIPPI SECOND JUDICIAL DISTRICT; LAURENCE V.
MELLEN, District Attorney,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 2:00-CV-237-B-B
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Frank Ramsey, Jr., Mississippi prisoner # 05553, appeals

from the district court's dismissal of his civil rights suit as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).    Ramsey's

complaint alleged: 1) that his state conviction for manslaughter

was improper because of negligence on the part of the Cleveland,

Mississippi, Police Department; 2) that the evidence at trial was

insufficient; 3) that the prosecutor made improper remarks during


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60100
                                -2-

closing argument; and 4) that his sentence was improperly

enhanced as a career offender.    The district court properly

determined that Ramsey's claims against the state prosecutor were

barred by absolute immunity.     See Boyd v. Biggers, 31 F.3d 279,

285 (5th Cir. 1994).   Ramsey's remaining claims are barred by the

doctrine of Heck v. Humphrey, 512 U.S. 477 (1994), and are not

cognizable in this 42 U.S.C. § 1983 action.

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.    5th Cir. R. 42.2.   The

district court's dismissal of Ramsey's complaint and this court's

dismissal of the appeal as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    Ramsey is CAUTIONED that if he

accumulates three strikes under 28 U.S.C. § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.